DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Status of the Claims
The amendment filed on 12/18/2020 is acknowledged.  Claims 25, 31-33, 39, 40, 65, 66, 73-75, 79-81, 85, 86, 108, and 109 have been amended, and claims 110-115 are newly added.
Claims 25, 28, 31-33, 36, 39, 40, 59, 62, 65-67, 70, 73-75, 77, 79-81, 83, 85, 86, and 108-115 are currently pending and under examination



Maintained Rejections/Rejections Necessitated by Amendment

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25, 31-33, 39, 40, 59, 65-67, 73-75, 79-78, 85, 86, 108, and 109 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, as set forth on pages 3-5 of the office action mailed on 9/18/2020.

Independent claim 25 is directed to a pharmaceutical composition for delivery to the mouth or pharynx of a subject, a composition comprising Peptide YY (PYY) in a unit dosage form, wherein the unit dosage form is configured to contact the tongue of the subject for at least 5 seconds, and provides satiety to the subject after or within ten minutes after the delivery to the mouth or pharynx, and wherein the composition further comprises a pharmaceutically acceptable carrier.
Independent claim 75 is directed to a pharmaceutical composition for delivery to the mouth or pharynx of a subject for providing satiety, said composition comprising a satiation gut peptide selected from the group consisting of PYY, Glucagon-1 like Peptide 1, Oxyntomodulin, and Cholecystokinin, and  within ten minutes after the delivery to the mouth or pharynx, and wherein the composition further comprises a pharmaceutically acceptable carrier.
Independent claim 81 is directed to a pharmaceutical composition for delivery to the mouth or pharynx of a subject for providing satiety, said composition consisting essentially of a satiation gut peptide selected from the group consisting of PYY, Glucagon-1 like Peptide 1, Oxyntomodulin, and Cholecystokinin, wherein said pharmaceutical composition further comprises a unit dosage form, and wherein the unit dosage form is configured to contact the tongue of the subject for at least 5 seconds, and provides satiety to the subject after or within ten minutes after the delivery to the mouth or pharynx, and wherein the composition further comprises a pharmaceutically acceptable carrier.
Independent claim 108 is directed to a pharmaceutical composition for delivery to the mouth or pharynx of a subject for providing satiety, said composition comprising satiation gut peptides selected from the group consisting of PYY, Glucagon-1 like Peptide 1, Oxyntomodulin, and Cholecystokinin, and wherein said pharmaceutical composition further comprises a unit dosage form, and wherein the unit dosage form is configured to contact the tongue of the subject for at least 5 seconds, and provides satiety to the subject after or within ten minutes after the delivery to the mouth or pharynx, and wherein the composition further comprises a pharmaceutically acceptable carrier.
Independent claim 109 is directed to a pharmaceutical composition for delivery to the mouth or pharynx of a subject for providing satiety, said composition consisting essentially of satiation gut peptides selected from the group consisting of PYY, Glucagon-1 like Peptide 1, Oxyntomodulin, and Cholecystokinin, wherein said pharmaceutical composition further comprises a unit dosage form, and wherein the unit dosage form is configured to contact the tongue of the subject for at least 5 seconds, and provides satiety to the subject after or within ten minutes after the delivery to the mouth or pharynx, and wherein the composition further comprises a pharmaceutically acceptable carrier.

The claims recite pharmaceutical compositions for delivery to the mouth of pharynx of a subject, comprising or consisting essentially of Peptide YY (PYY). As written, the claims are directed to a judicial exception of a naturally-occurring product/product of nature.  This judicial exception is not integrated into a practical application, and the claims do not include additional elements which are sufficient to amount to significantly more than the judicial exception for the reasons discussed in detail below.

In January 2019, the USTPO issued revised guidance on patent subject matter eligibility (79 FR 74618).  Similar to the previous December 2014 guidance, the new guidelines require a 2-part analysis for 
Step 1 asks if the claim(s) is to a process, machine, manufacture, or composition of matter.  In the instant case, the claims are directed to a composition of matter.
Step 2(a) asks if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (a judicially recognized exception).  The revised patent subject matter eligibility guidance issued in January 2019 sets forth a two-prong inquiry to determine if a claim(s) is directed to a judicial exception.  The first prong asks if the claim(s) recite an abstract idea, law of nature, or natural phenomenon.  In the instant case, the claims recite a naturally-occurring product, namely a composition comprising, or consisting essentially of, PYY.
Specifically, the specification teaches that satiation gut peptides, including Applicants’ elected species of PYY, are secreted from the small intestine and colon in response to food intake (instant specification at paragraph 002).  The prior art also teaches that PYY peptides are naturally-occurring products.  Nilsson (WO2005/110467, of record), teaches that PYY exists as a 36 amino acid peptide with the 1-36 amino acid form and a truncated 3-36 amino acid form both found in the circulation (Nilsson at p. 4, lines 19-30).  It is noted that SEQ ID NO: 2 of the instant invention is the 3-36 form of PYY.  Therefore, the claims can be considered as being directed to a product of nature, namely naturally-occurring PYY peptides.
Furthermore, the claims do not recite any other components of the pharmaceutical compositions other than the PYY peptides.  Given the broadest reasonable interpretation, the claimed pharmaceutical compositions can be as little as a PYY peptide and water or physiological saline.  Although PYY and water may not exist together in nature, there is no indication that mixing the two components changes the structure, function, or any other properties of the PYY peptide, regardless of the intended use of oral administration.  The PYY peptide would be expected to retain its naturally-occurring structure and function, and therefore the claimed compositions as a whole do not display any markedly different characteristics as compared to their naturally-occurring counterparts (i.e. PYY and water).

If the claims are determined to recite a judicial exception, then the second prong asks if there is any element(s) recited in the claims beyond the judicial exception which integrates the exception into a practical application.
MPEP 2106.04(d)(I) states that limitations which the courts have found to be indicative of elements that integrate an exception into a practical application include an improvement in the functioning of a computer, or improvement to other technology or technical field, applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implementing a judicial 
In the instant case, the claims do not recite any limitations which integrate the exception into a practical application, as the claims merely recite compositions which comprise, or consist essentially of, PYY.

If the analysis in Step 2(a) indicates that the claim(s) is directed to a judicially recognized exception, then one must proceed to the analysis of Step 2(b), which asks if the claim recites additional elements which amount to significantly more than the judicial exception.
In the instant case, the claims recite the additional element that the pharmaceutical compositions are for delivery to the mouth of pharynx of a subject.  However, this limitation is merely an intended use of the pharmaceutical composition, and does not change the structure or function of the naturally-occurring PYY peptides in the composition.  Similarly, the claims also recite the limitation that the PYY is in a unit dosage form configured to contact the tongue of the subject for at least 5 seconds, and provides satiety after or within 10 minutes after the delivery to the mouth of pharynx.  This limitation merely specifies a desired functional property of the composition comprising PYY, but does not change the structure or function of the PYY peptide in the compositions.
The claims also recite the additional elements that recite the compositions are in a form of a spray or drops for delivery to the oral mucosa or salivary glands.  However, the claims do not require any specific composition of the spray or drops, other than the PYY peptide, and thus read on PYY peptide in water or physiological saline, wherein the structure and function of the PYY would remain unchanged.
Therefore, the claims do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception, and claims are not patent eligible under 35 USC 101.

	Applicants’ arguments
	In the response received on 12/18/2020, the Applicants note that claim 25 has been amended to recite a pharmaceutical composition that a pharmaceutically acceptable carrier.  Independent claims 75, 81, 108, and 109 have been amended consistent with this amendment.
	The Applicants argue that amended claims 25, 75, 81, 108, and 109, and claims dependent therefrom, are not directed to a judicial exception (i.e. a naturally-occurring product) at least because the presence of a pharmaceutically acceptable carrier changes the structure of the pharmaceutical composition 

	Response
	These arguments have been fully considered and are not persuasive.  As discussed above, the PYY 1-36 and 3-36 peptides are naturally-occurring products.  A pharmaceutically acceptable carrier can be water or physiological saline.  It is noted that the claims do not recite any particular or specific pharmaceutically acceptable carrier, and the claims (e.g. claims 31 and 32) state that the composition can be in the form of a spray or drops for delivery to the mouth of pharynx.  Given the broadest reasonable interpretation, the pharmaceutical compositions of independent claims 25, 75, 81, 108, and 109 can simply be the PYY 1-36 or 3-36 peptide and either water or saline.
	Applicants’ arguments that the presence of a pharmaceutically acceptable carrier changes the structure of the claimed composition is noted.  However, Applicants have not presented any evidence that formulating PYY peptide in either water, physiological saline, or any other pharmaceutically acceptable carrier, would change the structure and/or function of this naturally-occurring peptide.  As set forth in MPEP 716.01(c)(II), arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  In the instant case, there is no evidence of record that formulating PYY in a pharmaceutically acceptable carrier would change the structure of the PYY.
	In absence of any evidence to the contrary, the structure and function of the PYY peptide in the claimed pharmaceutical composition would be identical to the naturally-occurring PYY peptide.  Therefore, the claims are directed to a judicial exception (i.e. a naturally-occurring product), and as discussed above, this judicial exception is not integrated into any practical application, and the claims do not recite elements that add significantly more to said judicial exception.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Claim 25, 28, 31-33, 36, 39, 40, 59, 62, 65-67, 70, 73-75, 77, 79-81, 83, 85, 86, and 108-115 are remain rejected, and new claims 110-115 are also rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Independent claims 25, 75, 81, 108, and 109 recite a pharmaceutical composition for delivery to the mouth of pharynx of a subject, wherein said composition comprises PYY in a unit dosage form “that is configured to contact the tongue of the subject for at least 5 seconds, and provides satiety to the subject after or within ten minutes after delivery to the mouth or pharynx”.  After extensive review, the Examiner is unable to find, in the Specification as originally filed, support for this newly added limitation in the claim.  This newly added limitation is not expressly asserted, nor does it flow naturally from the Specification as originally filed.
	The specification, at paragraph 0010, states that a satiation gut peptide (e.g. PYY) can be applied to at least a portion of the mouth of a subject for a time period of 5 seconds or more.  The specification also describes an example in which PYY was administered to mice in the form of a mouth spray (Example 3).  The PYY was orally administered via a spray, and the mice were returned to their cages and 10 minutes later pre-weighted chow was provided.  One hour later the amount of consumed chow was recorded by measuring the left-over amount (paragraph 0031).  Fig. 4D shows the results of this study.  However, the figure available to the Examiner contains X and Y axis labels which are not readable.  The figure appears to show a slight decrease in food intake after 1 hour.  From the figure available to the examiner, it is not clear that this represents satiety in the treated mice, or a slight decrease in food consumption.
	Furthermore, even if it is assumed that Fig. 4D shows satiety in the treated mice, independent claims 25, 75, 81, 102, and 109 read on inducing satiety within 10 minutes of treatment.  One skilled in the relevant art would have only been able to make any conclusions regarding satiety at 1 hour based on the results shown in Fig. 4D, and it is not possible to determine whether satiety was achieved in the 10 minutes before the mice were returned to their cages, or whether a satiation effect occurred sometime after the mice were fed.  The specification does not appear to provide any teaching that shows satiety occurring within 10 minutes of applying PYY to the mouth or pharynx of a subject, and does not appear to specifically contemplate this specific timeframe.
	Therefore, the specification does not appear to have specifically contemplated a pharmaceutical composition comprising PYY or another satiation gut peptide that provides satiety when administered to 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 25, 31-33, 39-40, 59, 65-67, 73-75, 79-81, 85, 86, 108, and 109 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nilsson (WO2005/110467, of record).

Claim 25 is directed to a pharmaceutical composition for delivery to the mouth or pharynx of a subject, a composition comprising Peptide YY (PYY) in a unit dosage form, wherein the unit dosage form is configured to contact the tongue of the subject for at least 5 seconds, and provides satiety to the subject after or within ten minutes after the delivery to the mouth or pharynx, and wherein the composition further comprises a pharmaceutically acceptable carrier.

Claim 31 is directed to the pharmaceutical composition of claim 25, wherein said composition is in the form of a spray for the delivery to the mouth or pharynx.

Claim 32 is directed to the pharmaceutical composition of claim 25, wherein said composition is in the form of drops for the delivery to the mouth or pharynx.

Claim 33 is directed to the pharmaceutical composition of claim 25, consisting essentially of PYY in a unit dosage form.

Claim 39 is directed to the pharmaceutical composition of claim 33, wherein said composition is in the form of a spray for the delivery to the mouth or pharynx.

Claim 40 is directed to the pharmaceutical composition of claim 33, wherein said composition is in the form of drops for the delivery to the mouth or pharynx.

Claim 59 is directed to the pharmaceutical composition of claim 25, wherein the PYY comprises the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2.

Claim 65 is directed to the pharmaceutical composition of claim 59, wherein said composition is in the form of a spray for the delivery to the mouth or pharynx.

Claim 66 is directed to the pharmaceutical composition of claim 59, wherein said composition is in the form of drops for the delivery to the mouth or pharynx.

Claim 67 is directed to the pharmaceutical composition of claim 25, wherein the composition consists essentially of PYY comprising the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2.

Claim 73 is directed to the pharmaceutical composition of claim 67, wherein said composition is in the form of a spray for the delivery to the mouth or pharynx.

Claim 74 is directed to the pharmaceutical composition of 67, wherein said composition is in the form of drops for the delivery to the mouth or pharynx.

Claim 75 is directed to a pharmaceutical composition for delivery to the mouth or pharynx of a subject for providing satiety, said composition comprising a satiation gut peptide selected from the group consisting of PYY, Glucagon-1 like Peptide 1, Oxyntomodulin, and Cholecystokinin, and wherein said pharmaceutical composition further comprises a unit dosage form, and wherein the unit dosage form is configured to contact the tongue of the subject for at least 5 seconds, and provides satiety to the subject after or within ten minutes after the delivery to the mouth or pharynx, and wherein the composition further comprises a pharmaceutically acceptable carrier.

Claim 79 is directed to the pharmaceutical composition of claim 75, wherein said composition is in the form of a spray for the delivery to the mouth or pharynx.

Claim 80 is directed to the pharmaceutical composition of claim 75, wherein said composition is in the form of drops for the delivery to the mouth or pharynx.

Claim 81 is directed to a pharmaceutical composition for delivery to the mouth or pharynx of a subject for providing satiety, said composition consisting essentially of a satiation gut peptide selected from the group consisting of PYY, Glucagon-1 like Peptide 1, Oxyntomodulin, and Cholecystokinin, wherein said pharmaceutical composition further comprises a unit dosage form, and wherein the unit dosage form is configured to contact the tongue of the subject for at least 5 seconds, and provides satiety to the subject after or within ten minutes after the delivery to the mouth or pharynx, and wherein the composition further comprises a pharmaceutically acceptable carrier.

Claim 85 is directed to the pharmaceutical composition of claim 81, wherein said composition is in the form of a spray for the delivery to the mouth or pharynx.

Claim 86 is directed to the pharmaceutical composition of claim 81, wherein said composition is in the form of drops for the delivery to the mouth or pharynx.

Claim 108 is directed to a pharmaceutical composition for delivery to the mouth or pharynx of a subject for providing satiety, said composition comprising satiation gut peptides selected from the group consisting of PYY, Glucagon-1 like Peptide 1, Oxyntomodulin, and Cholecystokinin, and wherein said pharmaceutical composition further comprises a unit dosage form, and wherein the unit dosage form is configured to contact the tongue of the subject for at least 5 seconds, and provides satiety to the subject after or within ten minutes after the delivery to the mouth or pharynx, and wherein the composition further comprises a pharmaceutically acceptable carrier.

Claim 109 is directed to a pharmaceutical composition for delivery to the mouth or pharynx of a subject for providing satiety, said composition consisting essentially of satiation gut peptides selected from the group consisting of PYY, Glucagon-1 like Peptide 1, Oxyntomodulin, and Cholecystokinin, wherein said pharmaceutical composition further comprises a unit dosage form, and wherein the unit dosage form is configured to contact the tongue of the subject for at least 5 seconds, and provides satiety to the subject after or within ten minutes after the delivery to the mouth or pharynx, and wherein the composition further comprises a pharmaceutically acceptable carrier.

claims 25, 75, 81, 108, and 109, Nilsson teaches pharmaceutical compositions comprising PYY for oral administration (Nilsson at abstract; p. 28, lines 8-9; p. 37, line 9 – p. 39, line 3).  Nilsson teaches that oral dosage forms can include both solid and liquid forms (p. 37, lines 13-14).  Nilsson that liquid forms of its compositions can include drops, solutions, emulsions, and suspensions are suitable (p. 38, lines 5-23), as well as mouthwashes comprising the active ingredient (i.e. PYY) (p. 41, lines 33-34).  Solid dosage forms include lozenges and pastilles, which are specifically taught for administration in the mouth (p. 38, lines 1-3; p. 41, lines 30-34), toothpaste, gel dentrifrice, and chewing gum (p. 38, lines 25-27).
	Nilsson meets the limitations of the claims because it teaches pharmaceutical compositions comprising PYY for oral administration, wherein such compositions would be useful for delivery of PYY to the mouth of a subject.  Although Nilsson does not explicitly teach that its pharmaceutical compositions for oral administration would result in PYY contacting the tongue for at least 5 seconds, it teaches the same dosage forms (lozenges, drops, etc.) as recited in the instant claims and taught by the instant specification.  In absence of evidence to the contrary, it would be expected that dosage forms such as a lozenge would necessarily provide for contacting PYY to the tongue of a subject for at least 5 seconds.  Because the Office does not have the facilities for testing the pharmaceutical compositions taught by Nilsson, the burden is on the Applicants to show a novel and unobvious difference between the claimed compositions and those of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
	Similarly, although Nilsson does not specifically teach that its PYY compositions would provide satiety to a subject after 10 minutes, this would be expected to be a natural property of a PYY oral composition.  The specification teaches that PYY is a satiation gut peptide that functions to reduce food intake (instant specification at paragraph 002), and therefore induction of satiety would be a natural consequence of administering Nilsson’s compositions (In re Best, Ex parte Gray, cited above).  It is also noted that case law has established that a compound and all of its properties are inseparable, as are its processes and yields (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)).  In the instant case, the ability to induce satiety after 10 minutes of administration would be a natural property of a composition comprising PYY.

	With respect to the limitations of claims 31, 39, 65, 73, 79, and 85, Nilsson teaches that its PYY compositions can be in the form of a spray (p. 41, lines19-20; p. 45, lines 17-22).  Although Nilsson teaches a spray in the context of nasal administration, the composition itself is formulated for spraying, regardless of its intended purpose.  As discussed above, such spray formulations would be expected to provide contact In re Best, Ex parte Gray, In re Papesch). 
	With respect to the limitations of claims 32, 40, 66, 74, 80, and 86, as discussed above Nilsson teaches that its formulations can be in the form of drops for oral administration (p. 38, lines 5-16).
	With respect to the limitations of claim 33, which is directed to the composition of claim 25 “consisting essentially of” PYY, it is noted that MPEP 2111.03(III) states that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s) of the claimed invention”.  For the purpose of searching and applying art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to "comprising."   In the instant case, the specification does not appear to have taught what composition components do or do not materially affect the basic and novel characteristic(s) of the claimed compositions, and therefore the “consisting essentially of” limitation in claim 33 is interpreted as “comprising”, and the claim is rejected for the same reason(s) as claim 25.
	With respect to the limitations of claim 59 and 67, Nilsson teaches that the PYY it its compositions can be either the 1-36 or 3-36 PYY forms (p. 4, lines 19-30).  The instant specification teaches that SEQ ID NO: 1 is the 1-36 PYY, and SEQ ID NO: 2 is the 3-36 PYY (Fig. 6).  Therefore, Nilsson teaches compositions for oral administration which comprise PYY sequences of SEQ ID NO:1 or SEQ ID NO: 2.
	Furthermore, with respect to the limitation in claim 67 which recites that the composition “consists essentially of” SEQ ID NO: 1 or SEQ ID NO: 2, as discussed above with respect to claim 33, this limitation has been interpreted as “comprising”.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.  Claim 28, 36, 62, 70, 77, and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson (WO2005/110467, of record), as applied to claims 25, 33, 59, 67, 75, and 81, in view of Stanley et al (US 4,671,953, of record) and further in view of King (US 6,106,844, of record).

	The subject matter of claims 25, 33, 59, 67, 75, and 81 is discussed above.
Claim 28 is directed to the pharmaceutical composition of claim 25, wherein said dosage form is a lozenge comprising a dissolvable planar sheet, or solid or semi-solid candy.

Claim 36 is directed to the pharmaceutical composition of claim 33, wherein said dosage form is a lozenge comprising a dissolvable planar sheet, or solid or semi-solid candy.

Claim 62 is directed to the pharmaceutical composition of claim 59, wherein said dosage form is a lozenge comprising a dissolvable planar sheet, or solid or semi-solid candy.

Claim 70 is directed to the pharmaceutical composition of claim 67, wherein said dosage form is a lozenge comprising a dissolvable planar sheet, or solid or semi-solid candy.

Claim 77 is directed to the pharmaceutical composition of claim 75, wherein said dosage form is a lozenge comprising a dissolvable planar sheet, or solid or semi-solid candy.

Claim 83 is directed to the pharmaceutical composition of claim 81, wherein said dosage form is a lozenge comprising a dissolvable planar sheet, or solid or semi-solid candy.

Nilsson teaches pharmaceutical compositions comprising PYY for oral administration (Nilsson at abstract; p. 28, lines 8-9; p. 37, line 9 – p. 39, line 3).  Nilsson teaches that oral dosage forms can include both solid and liquid forms (p. 37, lines 13-14).  Nilsson that solid dosage forms include lozenges and pastilles, which are specifically taught for administration in the mouth (p. 38, lines 1-3; p. 41, lines 30-34).  Nilsson does not explicitly teach that the lozenge or pastilles are in the form of a dissolvable planar sheet, or solid or semi-solid candy.
However, Stanley teaches solid dosage forms for oral delivery of pharmaceutical agents, wherein said solid dosage form is in the form of a carbohydrate matrix “candy”, such as a lollipop (column 6, lines 13-26).  Stanley teaches that such a “candy” dosage form has the advantages of being more likely to be acceptable to children, or geriatric subjects with trouble swallowing large amounts of liquid, and also allows for control of dosage of the drug to be administered (column 6, lines 27-58).  Although Stanley teaches that its candy/lollipop dosage forms are useful for delivery of small molecule drugs, King specifically teaches that the candy/lollipop dosage forms of Stanley are useful for delivery of peptides (King at column 29, lines 41-46).

It would have been prima facie obvious at the time the instant invention was conceived, to modify the invention of Nilsson such that the lozenge taught for oral administration of PYY was in the dosage form of Stanley’s candy/lollipop.  Stanley teaches specific advantages of administering therapeutic agents in this form (control of dosage, acceptability for children and other patient populations that cannot tolerate other oral dosage forms), and thus a skilled artisan would have had ample motivation to use this specific dosage form as the lozenge taught by Nilsson.  One of ordinary skill would have had a reasonable expectation of success in utilizing Stanley’s candy/lollipop dosage form because Nilsson teaches that lozenges are useful for orally administering PYY, and King teaches that Stanley’s candy/lollipop dosage forms are suitable for administering peptide therapeutics.
	Furthermore, no more than routine skill would have been required to exchange the lozenge taught by Nilsson for the candy/lollipop dosage form taught by Stanley, as Stanley teaches advantages of this dosage form and King teaches that it is suitable for peptide administration.  Thus, it would have been prima facie obvious to combine the inventions of Nilsson, Stanley, and King to advantageously achieve a pharmaceutical composition comprising PYY in the form of a lozenge, specifically the candy/lollipop lozenge taught by Stanley.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


2.  Claim 110-115 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson (WO2005/110467, of record), as applied to claims 25, 33, 59, 75, and 81, in view of Portero et al (Carbohydrate Polymers, 2007, 68:617-625).

The subject matter of claims 25, 33, 59, 67, 75, and 81 is discussed above.
Claim 110 is directed to the composition of claim 25, wherein the unit dosage form is a permeable pouch or sponge.

Claim 111 is directed to the composition of claim 110, wherein the unit dosage form is an extended-delivery permeable pouch or sponge.

Claim 112 is directed to the pharmaceutical composition of claim 33, wherein said dosage form is a permeable pouch or sponge.

Claim 113 is directed to the pharmaceutical composition of claim 59, wherein said dosage form is a permeable pouch or sponge.

Claim 114 is directed to the pharmaceutical composition of claim 75, wherein said dosage form is a permeable pouch or sponge.

Claim 115 is directed to the pharmaceutical composition of claim 81, wherein said dosage form is a permeable pouch or sponge.


However, Portero discloses chitosan-based sponges that are useful for oral administration of peptide drugs, and specifically insulin (abstract).  Portero teaches that its sponges were obtained by a simple and mild casting/freeze-drying technique (p. 621, 1st column), and preliminary studies showed that insulin release from these sponges was significantly faster than from tablets (p. 621, paragraph spanning 1st and 2nd columns; Fig. 4).  Portero further teaches that the sponges rapidly absorb water in an aqueous medium, thus facilitating insulin diffusion and release (p. 621, 2nd column, 1st paragraph), and release of insulin from the sponges can be easily controlled by modifying formulation variables such as pH, the type of chitosan salt, and insulin content (p. 621, 2nd column, 2nd paragraph).  Portero suggests that these studies indicate that the properties exhibited by these sponges indicate that they are useful for oral administration of peptide and protein drugs (p. 624, 2nd column, last paragraph).

It would have been prima facie obvious at the time the instant invention was conceived, to apply the invention of Portero to that of Nilsson, such that the PYY compositions of Nilsson were formulated in the chitosan oral-delivery sponges of Portero.  Nilsson teaches that PYY compositions are useful for oral administration, and Portero discloses sponges which offer the advantages of simple production, rapid drug release, and the ability to control the drug release rate by varying the content of said sponges.  One of ordinary skill would have had a reasonable expectation that the PYY compositions of Nilsson could be modified such that the dosage form for said compositions was the chitosan sponges of Portero, and would have reasonably expected that such formulation would produce a sponge comprising PYY that would be effect to orally deliver PYY to a subject in need thereof.
Furthermore, no more than routine skill would have been required to modify the invention of Nilsson such that its PYY compositions were formulated in the chitosan sponges of Portero, as Portero teaches specific advantages of its sponges, as well as methods of formulating a peptide drug (insulin) in said sponges.  Thus, it would have been prima facie obvious to combine the inventions of Nilsson and Portero to advantageously achieve a chitosan sponge dosage from comprising PYY peptides.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


New Grounds of Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.  Claim 25, 28, 31-33, 36, 39, 40, 59, 62, 65-67, 70, 73-75, 77, 79-81, 83, 85, 86, 108, and 109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-30, 35-39, and 42-55 of copending Application No. 16/562,382 (reference application).

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite compositions for oral delivery of PYY, wherein said compositions comprise PYY in a unit dosage form, wherein said unit dosage form can be a lozenge or other solid form, or a liquid that can be in the form of drops or a spray.

With respect to independent claims 25, 75, 81, 108, and 109, the mouth-applicable article of the ‘382 claims meets the limitations of these claims because said article comprises a pharmaceutical composition comprising PYY in unit dosage form, wherein said unit dosage form can be one of several types encompassed by the instant claims.  Although the ‘382 claims do not explicitly state that the unit dosage forms of the ‘382 claims do not provide for contact of PYY with the tongue for at least 5 seconds, it is noted that the ‘382 claims recite the same dosage forms (e.g. spray, drops, lozenge) as recited in the instant claims, and therefore a mouth-applicable article comprising a PYY composition in these forms would necessarily result in contact of PYY with the tongue for at least 5 seconds.
Similarly, although the ‘382 claims recite that its unit dosage forms provide satiation in a subject, the ‘382 claims do not explicitly recite that its mouth-applicable article comprising PYY in said dosage forms provides satiety after or within 10 minutes.  However, since the compositions of both claim sets comprise the same agent (PYY) and the same dosage forms (spray, drops, lozenge), the mouth-applicable articles of the ‘382 claims would necessarily provide satiety to a subject after 10 minutes after delivery.
With respect to the limitations of claims 28, 36, 62, 70, 77, and 83, ‘382 claims 25, 29, and 30 recite that the mouth-applicable article comprises a lozenge that comprises a planar sheet or solid or semi-solid object.
With respect to the limitations of claims 31, 32, 39, 40, 65, 66, 73, 74, 79, 80, 85, and 86, ‘382 claim 47 recites that the mouth-applicable article comprises PYY in a liquid in the form of a spray or drops.
With respect to the limitations of claim 33, it is noted that MPEP 2111.03(III) states that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s) of the claimed invention”.  For the purpose of searching and applying art under 35 U.S.C. 102 and 103, absent a clear indication in the 
	With respect to the limitations of claim 59 and 67, ‘382 claim 27 states that the PYY can comprise the sequence of SEQ ID NO: 2.  The ‘382 application is a CONTINUATION of the instant application, and therefore SEQ ID NO: 2 of the ‘382 application is identical to SEQ ID NO: 2 of the instant application.
	Furthermore, with respect to the limitation in instant claim 67 which recites that the composition “consists essentially of” SEQ ID NO: 1 or SEQ ID NO: 2, as discussed above with respect to claim 33, this limitation has been interpreted as “comprising”.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

It is noted that both the instant application and the 16/562,382 application both ultimately claim priority to the same provisional application (61/146,287), and thus have the same earliest effective filing date (1/21/2009).  MPEP 1490(V)(D) states that if two applications are filed on the same day, the provisional ODP rejection made in each of the applications should be maintained until applicant overcomes the rejections by either filing a reply showing that the claims subject to the provisional ODP rejections are patentably distinct, or filing a terminal disclaimer in each of the pending applications.


2.  Claim 110-115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-30, 35-39, and 42-55 of copending Application No. 16/562,382 (reference application), as applied to claims 25, 33, 59, 75, and 81, in view of Portero et al (Carbohydrate Polymers, 2007, 68:617-625).

The subject matter of the ‘382 claims is discussed above.  The ‘382 claims do not recite that its mouth-applicable article designed for delivery of a PYY to the tongue of a subject in need thereof can comprise PYY in a dosage form that is a permeable pouch or sponge.
However, Portero discloses chitosan-based sponges that are useful for oral administration of peptide drugs, and specifically insulin (abstract).  Portero teaches that its sponges were obtained by a simple and mild casting/freeze-drying technique (p. 621, 1st column), and preliminary studies showed that insulin st and 2nd columns; Fig. 4).  Portero further teaches that the sponges rapidly absorb water in an aqueous medium, thus facilitating insulin diffusion and release (p. 621, 2nd column, 1st paragraph), and release of insulin from the sponges can be easily controlled by modifying formulation variables such as pH, the type of chitosan salt, and insulin content (p. 621, 2nd column, 2nd paragraph).  Portero suggests that these studies indicate that the properties exhibited by these sponges indicate that they are useful for oral administration of peptide and protein drugs (p. 624, 2nd column, last paragraph).

It would have been prima facie obvious at the time the instant invention was conceived, to apply the invention of Portero to the invention of the’382 claims, such that the PYY composition in the mouth-applicable article of the ‘382 claims was formulated in the chitosan oral-delivery sponges of Portero.  The ‘382 claims recite PYY compositions for oral administration to the tongue of a subject, and Portero discloses sponges which offer the advantages of simple production, rapid drug release, and the ability to control the drug release rate by varying the content of said sponges.  One of ordinary skill would have had a reasonable expectation that the mouth-applicable article comprising PYY compositions of the ‘382 claims could be modified such that the dosage form for said compositions was the chitosan sponges of Portero, and would have reasonably expected that such formulation would produce a sponge comprising PYY that would be effect to orally deliver PYY to a subject in need thereof.
Furthermore, no more than routine skill would have been required to modify the invention of the ‘382 claims such that its mouth-applicable article for delivery of PYY compositions were formulated in the chitosan sponges of Portero, as Portero teaches specific advantages of its sponges, as well as methods of formulating a peptide drug (insulin) in said sponges.  Thus, it would have been prima facie obvious to combine the inventions of the ‘382 claims and Portero to advantageously achieve a chitosan sponge dosage from comprising PYY peptides.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well known to combine the inventions of the ‘382 claims and Portero, wherein the resulting combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

It is noted that both the instant application and the 16/562,382 application both ultimately claim priority to the same provisional application (61/146,287), and thus have the same earliest effective filing date (1/21/2009).  MPEP 1490(V)(D) states that if two applications are filed on the same day, the provisional ODP rejection made in each of the applications should be maintained until applicant overcomes the rejections by either filing a reply showing that the claims subject to the provisional ODP rejections are patentably distinct, or filing a terminal disclaimer in each of the pending applications.


Conclusion
	No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646